Bleckley, Judge.
This execution was from the county court provided for by the act of 1866. Section seventli of that act creates the office of clerk, and' lays no restriction upon his practicing law. Neither thejudiciafy act of 1799, Cobb’s Digest, 574, nor the Code, section 256, applies to him. The county court act was complete in itself as to the clerk. Other legislation need not be referred to, to find out what he can or cannot do, further than the act makes the reference by its own terms. Besides, as the clerk was an officer defacto, a ministerial act performed by him as such is valid : See 20 Georgia Reports, 746. In the case cited, a judicial act by a justice of the peace, performed after his removal from the district, was upheld.
Judgment affirmed.